Exhibit 10.47






AMENDMENT TO THE
SPX CORPORATION SUPPLEMENTAL INDIVIDUAL ACCOUNT RETIREMENT PLAN



SPX Corporation currently maintains the SPX Corporation Supplemental Individual
Account Retirement Plan (the “Plan”). Pursuant to the powers of amendment
reserved in Section 6.1 of the Plan, effective as of August 19, 2015, SPX
Corporation hereby amends the Plan in the following manner:
1.
Section 1.13 of the Plan is amended by adding the following sentence:

“Notwithstanding the preceding sentence, a Participant’s Grandfathered Benefit
for purposes of determinations under Sections 3.1(a)(i) and 3.1(c)(i) shall not
include any “Special Pension Enhancement” applicable to such benefit
determination under the Qualified Plan provided in conjunction with the August
31, 2015 freezing of the Qualified Plan for non-union participants thereunder.”


2.
Section 1.14 of the Plan is amended by adding the following sentence:

“Notwithstanding the preceding sentence, a Participant’s GSX Transition Benefit
solely for purposes of determinations under Sections 3.1(a)(i) and 3.1(c)(i)
shall not include any “Special Pension Enhancement” applicable to such benefit
determination under the Qualified Plan provided in conjunction with the August
31, 2015 freezing of the Qualified Plan for non-union participants thereunder.”


3.
Section 1.22 of the Plan is amended by adding the following sentence:

“Notwithstanding the preceding sentences, a Participant’s Principal Accruals for
purposes of determinations under Sections 3.1(a)(i) and 3.1(c)(i) shall not
include any “Special Pension Enhancement” applicable to such benefit
determination under the Qualified Plan provided in conjunction with the August
31, 2015 freezing of the Qualified Plan for non-union participants thereunder.”


4.
Section 1.24 of the Plan is amended by adding the following sentence:

“Notwithstanding the preceding sentences, a Participant’s Qualified Plan
Retirement Benefit for purposes of determinations under Sections 3.1(a)(i) and
3.1(c)(i) shall not include any “Special Pension Enhancement” applicable to such
benefit determination under the Qualified Plan provided in conjunction with the
August 31, 2015 freezing of the Qualified Plan for non-union participants
thereunder.”




--------------------------------------------------------------------------------






5.
Sections 3.1(a) and 3.1(c) of the Plan are each amended by adding the following
sentence:

“Notwithstanding the foregoing, a Participant’s Qualified Plan Retirement
Benefit for purposes of determinations under clause (i) above shall not include
any “Special Pension Enhancement” applicable to such benefit determination under
the Qualified Plan provided in conjunction with the August 31, 2015 freezing of
the Qualified Plan for non-union participants thereunder.”


6.
Article IX of the Plan is amended by adding the following new Section 9.3:

“9.3. No Special Pension Enhancements. Notwithstanding Sections 9.1 and 9.2, a
Participant’s Account Balance or Transition Benefit under this Plan, as
described above, shall not include any “Special Pension Enhancement” applicable
to such benefit determination under the Qualified Plan provided in conjunction
with the August 31, 2015 freezing of the Qualified Plan for non-union
participants thereunder; provided, however, the foregoing shall not be construed
as to limit the determination of any Qualified Plan offset under the Plan.”




